                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

REBECCA HAMBY,                         )
                                       )
          Plaintiff,                   )
                                       )
v.                                     )                     No. 3:19-CV-115-HBG
                                       )
VICTOR HUBBELL WILLIAMS, PLLC, et al., )
                                       )
          Defendants.                  )

                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is the parties’ Joint Motion for Modification of Scheduling Order.

[Doc. 21] The parties move the Court for a six month extension of all unexpired deadlines in this

matter. The motion does not specifically ask for a continuance of the February 16, 2021, trial in

this matter, but counsel confirm that they also seek a continuance of the trial date. As grounds for

the continuance, the parties state that the ongoing pandemic, as well as other health issues, have

delayed the completion of discovery in this matter. Because of those delays, additional time will

be needed to complete written discovery, take depositions, and file dispositive motions. The parties

are also exploring the possibility of mediation.

       For good cause shown, the parties’ Motion [Doc. 21] is hereby GRANTED. The Trial in

this matter is hereby continued to September 7, 2021. An Amended Scheduling Order will follow.

       IT IS SO ORDERED.

                                              ENTER:


                                              United States Magistrate Judge




Case 3:19-cv-00115-HBG Document 22 Filed 11/13/20 Page 1 of 1 PageID #: 108
